Citation Nr: 1008612	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-14 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.	Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to in-service exposure 
to herbicides.

2.	Entitlement to service connection for hypertension, to 
include as secondary to in-service exposure to herbicides 
or type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to May 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at an October 2009 hearing conducted via 
videoconference.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.	The Veteran does not have in-country service in the 
Republic of Vietnam; exposure to herbicides is not 
presumed and has not otherwise been established.

2.	Diabetes mellitus was not manifested in service or within 
one year of service discharge and is not otherwise 
etiologically related to such service.

3.	Chronic hypertension was not manifested in service or 
within one year of service discharge and is not otherwise 
etiologically related to such service, to include as 
secondary to a service-connected disability.





CONCLUSIONS OF LAW

1.	Diabetes mellitus was not incurred in or aggravated by 
active service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) and (e) (2009).

2.	Chronic hypertension was not incurred in or aggravated by 
active service, may not be presumed to have been incurred 
therein, and is not proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 
3.159 (2009).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in September 2004.  
The RO's January 2004 notice letter advised the Veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically notified that 
it was his responsibility to support the claims with 
appropriate evidence.  Finally the letter advised him of the 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the Veteran 
was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

The Board notes that the Veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board has concluded that the preponderance of the 
evidence is against the Veteran's claims.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) rev'd on other grounds sub nom. Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (US 2009).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  For records 
in the custody of a Federal department or agency, VA must 
make as many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c).  

Service treatment records are associated with claims file.  
Post-service treatment records and reports from Family Health 
Care of Sioux City, Iowa have also been obtained.  The 
Veteran has not identified any additional pertinent records 
that should be obtained prior to a Board decision.  Although 
the Veteran asserted that he was exposed to asbestos, weapons 
materials, and chemicals from aircraft and personnel 
returning to his ship from Vietnam and that the ship's 
drinking water tasted oily while they were off the coast of 
Vietnam, the service department reported in correspondence 
dated in May 2009 that no evidence could be provided to 
support the Veteran's claim of exposure to tactical herbicide 
agents.  It was further noted that there was no evidence that 
ships operating off the coast of Vietnam used, stored, 
tested, or transported tactical herbicides.  In a May 2009 
statement a fellow serviceman, R.M., also reported that he 
had served with the Veteran aboard the USS Constellation and 
the ship's drinking water always had the smell, look, and 
taste of water contaminated by jet fuel.  There is no 
indication, however, that this matter was ever either 
reported to the ship at the time or that any investigation of 
the drinking water aboard the USS Constellation was ever 
conducted.  Therefore, VA's duty to further assist the 
Veteran in locating additional records has been satisfied.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2009); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

A VA examination was not provided in conjunction with the 
Veteran's service connection claims, and the Board finds that 
the evidence of record does not indicate that a VA medical 
opinion is warranted.  See 38 C.F.R. § 3.159(c)(4) (2009).  
VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  In the present case, 
there is no indication, other than the Veteran's own 
statements, that his diabetes mellitus and hypertension are 
related to active service and no probative evidence of an 
actual in-service event related to the development of these 
disorders.  The Board finds that there is no probative 
evidence in this case that the Veteran was exposed to Agent 
Orange nor to any apparently identifiable chemical agent in 
his ship's drinking water during active service and that 
there is no reasonable possibility that a medical opinion 
could substantiate his claims.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including diabetes mellitus and 
chronic hypertension, may be presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 C.F.R. §§ 3.307, 
3.309(a).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran contends service connection for diabetes mellitus 
and chronic hypertension is warranted as secondary to in-
service exposure to herbicides.  

VA law and regulations provide that if a Veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, certain diseases, including diabetes mellitus, shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  See also 38 C.F.R. § 3.309(e).  Furthermore, VA 
has determined that a Veteran who served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2009).

In the present case, the Board finds that the evidence of 
record is insufficient to establish a presumption of 
herbicide exposure.  In this regard, there is no indication 
that the Veteran ever served in-country, on the land or 
inland waters of Vietnam.  In fact, the Veteran admitted at 
his October 2009 Board hearing that he did not step foot on 
land within Vietnam, but rather served approximately eight to 
ten miles offshore.  See Haas v. Peake, 544 F.3d. 1306 (2008) 
(upholding VA's requirement that a claimant must have been 
present within the land borders of Vietnam at some point in 
the course of his or her military duty in order to be 
entitled to the presumption of herbicide exposure under 38 
U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  See 
also 38 C.F.R. § 3.313 (2009).

The Board notes the Veteran's assertion that he was exposed 
to herbicides while serving on the USS Constellation, both 
directly and through contamination of drinking water, and he 
submitted a buddy statement and publicly available documents 
in support of his claims.  However, the Board finds that 
while the May 2009 statement from R.M. is supportive of the 
Veteran's claim, it is not probative evidence of any actual 
of herbicide or jet fuel contaminated water exposure.  
Further, the provided publicly available documents address 
exposure to herbicides by Australian vessels taking on water 
in Vung Tau harbor, and do not indicate the Veteran or his 
ship were similarly exposed.  Finally, the Board notes a May 
2009 memorandum from the U.S. Army & Joint Services Records 
Research Center (JSRRC) found no evidence to support the 
Veteran's claim of exposure to tactical herbicide agents 
while serving aboard a U.S. Navy ship during the Vietnam era.  
As such, the Board finds that the Veteran was not exposed to 
herbicides during his period of active service; therefore, 
service connection for diabetes mellitus is not warranted on 
a presumptive basis.

However, in Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994), the United States Court of Appeals for the Federal 
Circuit held that when a Veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  As such, the Board must consider whether his 
current diabetes mellitus and/or chronic hypertension is the 
result of active service under 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(d).

While the medical evidence includes diagnoses of diabetes 
mellitus and chronic hypertension, there is no medical 
evidence etiologically linking the Veteran's current 
disabilities to his service nor to any incident or disorder 
incurred therein.  With regards to direct service connection, 
service medical records are absent complaints, findings or 
diagnoses of any disorder related to diabetes or hypertension 
during active service.  An April 1972 Report of Medical 
Examination, dated prior to the Veteran's separation from 
active service, revealed a normal clinical evaluation of the 
vascular and endocrine systems.  Thus, there is no evidence 
indicating the onset of these disorders during active 
service.

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  To prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  In this case, the 
Veteran has current diagnoses of diabetes mellitus and 
chronic hypertension.  The remaining question, therefore, is 
whether there is medical evidence of a relationship between 
the current disabilities and military service.

The Court has held that lay evidence is competent to 
establish observable symptomatology; however, VA may make 
credibility determinations as to whether the evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit held that whether lay evidence is competent 
and sufficient in a particular case is an issues of fact and 
that lay evidence can be competent and sufficient to 
establish a diagnosis when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

In this case, the Veteran has not produced a competent 
medical opinion establishing an etiological link between his 
current disorders and an event or occurrence in service.  The 
Board acknowledges that the Veteran himself has claimed his 
currently diagnosed diabetes mellitus and chronic 
hypertension arise from his active service; however, he is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  The Court has held that where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In addition, there is no evidence or assertion of a 
continuity of symptomatology since active service in the 
present case.  The evidence of record indicates that the 
Veteran was first provided diagnoses of diabetes mellitus in 
approximately July 2002 and of chronic hypertension in 
approximately October 2002.  This significant lapse in time 
between the active service and the first evidence of diabetes 
mellitus and chronic hypertension, approximately 30 years, 
weighs against the Veteran's claim.  The Board may consider 
in its assessment of a service connection the passage of a 
lengthy period of time wherein the Veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

Finally, as noted above, certain chronic diseases, including 
diabetes mellitus and chronic hypertension, may be presumed 
to have occurred in service if manifested to a degree of 10 
percent within one year of service discharge.  38 C.F.R. §§ 
3.307, 3.309(a).  As these disorders were not manifest until 
2002, a presumption of service connection is not applicable.  
The Board also notes that service connection has not been 
established for any disability and that the Veteran's claim 
for secondary service connection must fail as a matter of 
law.  Therefore, entitlement to service connection must be 
denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claims.

ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for chronic hypertension is denied.



____________________________________________
T.L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


